Citation Nr: 1124802	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  08-30 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable initial evaluation for right hand strain.

2.  Entitlement to a compensable initial evaluation for irritable bowel syndrome (IBS).

3.  Entitlement to a 10 percent evaluation for multiple, noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served in the Air Force Reserve with active duty from October 1990 to April 1991 and from May to December 2004.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Right hand strain is manifested by limitation of thumb motion due to pain and decreased grip strength, without finger or wrist ankylosis.

2.  Prior to September 23, 2008, irritable bowel syndrome (IBS) was mild, manifested by occasional episodes of abdominal distress.

3.  Since September 23, 2008, IBS has been manifested by moderate symptoms to include frequent diarrhea. 

4.  Two or more noncompensable service-connected disabilities are not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation, but no more, for right hand strain have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5228 (2010).  

2.  Prior to September 23, 2008, the criteria for an initial compensable evaluation were not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, DC 7319 (2010).

3.  Since September 23, 2008, the criteria for an initial evaluation of 10 percent, but no more, for IBS have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.114, DC 7319 (2010).

4.  The criteria for a separate 10 percent rating for multiple noncompensable service connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.324 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2010). 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Right Hand Strain

The Veteran is right-handed; her right hand is therefore her major hand.  See 38 C.F.R. § 4.69 (2010) (providing that only one hand shall be considered dominant).  

The Veteran's right hand strain is assigned a noncompensable evaluation under DC 5216, which provides for only a 60 percent evaluation for unfavorable ankylosis of the five digits of the major hand.  

At a March 2006 VA Gulf War examination, the Veteran reported right wrist and thumb pain, but did not indicate that she was unable to move her fingers.  She reported that she could drive.  At a March 2006 VA joints examination, she reported right hand pain.  

Upon examination, there was no ankylosis and normal range of motion of all fingers.  A review of the clinical records does not show ankylosis of the fingers.  Thus, the evidence of record does not demonstrate unfavorable ankylosis of all five right hand fingers and a higher rating under this diagnostic code is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Under DC 5228 (limitation of motion of the thumb), a 10 percent evaluation is assigned for a gap of between 1 to 2 in. between the thumb pad and fingers, with the thumb attempting to oppose the fingers, and a 20 percent evaluation is assigned for a gap of more than 2 in.  

In a November 2005 VA clinical record, the Veteran reported hand pain and limitation of motion.  She used Tylenol rarely for pain.  The treating physician noted that active and passive range of motion was within normal limits.  

A March 2006 VA joints examiner found normal range of motion of all five fingers.  The examiner specifically determined that there was no gap between the thumb pad and the tips of fingers on attempted opposition of the thumb to fingers, or gap between the fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  

VA clinical records made no findings regarding range of motion of the fingers and a June 2009 clinical record reported grip strength of 5/5.  Accordingly, a compensable evaluation is not warranted under this diagnostic code.  

Notwithstanding the above, the Board finds that, upon consideration of additional functional loss, a 10 percent evaluation is warranted throughout the appeal period for limitation of thumb motion because the Veteran's pain and weakness causes an inability to close her thumb over her fist.  

Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2010).  In a March 2006 lay statement, W.F. noted that he had seen the Veteran unable to open doors with circular knobs and noted that could not pick up binders without problems due to her hand pain.  

At the March 2006 VA Gulf War examination, the Veteran reported throbbing pain at the base of her thumb.  She stated she could not lift moderately heavy objects or type like she used to, but she could drive.  Certain movements aggravated the pain.  At the March 2006 VA joints examination, she reported right hand pain and that she wore a brace or splint.  

The examiner noted that right hand strength and dexterity were not normal, and there were moderate effects on her grasping, pushing, pulling, twisting, and probing.  Range of motion of all digits and joints was normal, without additional limitation of motion on repetitive use.  There were no significant effects on her usual occupation.  

In a December 2006 private medical record, there was diminished grip in the right hand as compared to the left.  In an April 2007 private record, the Veteran reported numbness in the right arm and hand that was worse at night.  Grip strength and reflexes were within normal limits and symmetrical.  In her November 2007 notice of disagreement, the Veteran stated she could not squeeze a lemon or open a jar, and was unable to give a firm handshake.  

In a January 2008 VA record, the Veteran reported numbness and tingling due to the old hand injury.  There was no muscle atrophy, but full 5th finger abduction and grip strength.  In a February 2008 VA record, there was diminished right hand grip as compared to the left.  In a June 2009 VA record, there was 5/5 right hand grip strength and 5th finger abduction.  

At the January 2011 Board hearing, the Veteran reported that the base of the thumb was where the pain bothered her the most.  She complained of numbness, tingling, and weakness.  She could not make a fist with her thumb.  

In summary, the Veteran's right hand disability has been manifested by some reduced grip strength, with subjective complaints of numbness, tingling, and weakness.  There is competent and credible lay evidence of difficulty with activities of daily living such as opening certain doors, picking up binders, squeezing a lemon, and shaking hands, and an inability to make a fist with her thumb closed.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Additionally, the March 2006 VA examiner determined that hand strength and dexterity were affected and there were moderate effects on the Veteran's ability to grasp, push, pull, twist, and probe, although there were not significant effects on her occupation.    

Although there were also findings of full grip strength and no additional limitation of motion upon repetitive use, taking the evidence in the light most favorable to the Veteran, the Board finds that there is functional loss that is not contemplated within the current noncompensable rating; thus the disability picture more closely approximates the criteria for a 10 percent evaluation.  See DeLuca, 8 Vet. App. at 206.  

A 20 percent evaluation, however, is not warranted because the evidence of record does not demonstrate a gap in excess of 2 in.; indeed the 10 percent evaluation is warranted based on consideration of the Veteran's subjective complaints of pain and weakness with evidence of reduced grip strength and is not consistently demonstrated by the medical evidence.  The Board thus finds that there is no additional functional loss not contemplated in the 10 percent rating and that an evaluation in excess of 10 percent is not warranted.  

The Board has also considered DCs 5214, and 5217-5224 but finds that the two March 2006 VA examinations determined that there was no ankylosis, either favorable or unfavorable, of any of the right hand fingers.  The March 2006 VA joints examiner also noted normal range of motion of all right hand joints.  These diagnostic codes thus do not provide for an increased evaluation. 

Similarly, DCs 5215, 5225, 5227, 5229, and 5230 (for wrist limitation of motion, ring finger and index finger ankylosis, and ring finger and index finger limitation of motion) do not provide for the assignment of an evaluation in excess of 10 percent.  Compensable evaluations are also assigned for certain manifestations of degenerative or traumatic arthritis (DC 5003) but the March 2006 VA joints examiner determined there was no arthritis.  Thus, a compensable evaluation is not warranted under these diagnostic codes.  

After review of the evidence, the evidence of record warrants a 10 percent rating, but no more, throughout the period pertinent to this appeal.  

IBS

The Veteran's IBS is assigned a noncompensable evaluation, which contemplates mild irritable colon syndrome with disturbances of bowel function with occasional episodes of abdominal distress under DC 7319.  The words slight, moderate and severe are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  See 38 C.F.R. §§ 4.2, 4.6 (2010).  

Under DC 7319, a 10 percent evaluation is assigned for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress, and a maximum 30 percent evaluation is assigned for severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.    

In a November 2005 VA medical record, the Veteran reported chronic and occasional abdominal discomfort which she described as a pulling sensation.  She denied weight loss, trouble swallowing, heart burn, nausea, vomiting, or changes in bowel habits.  An evaluation showed that her abdomen was not distended and soft.  

At the March 2006 VA Gulf War examination, she reported discomfort in the left lower quadrant area, but denied nausea, vomiting, and abdominal pain.  She reported diarrhea every few months which lasted 1 to 2 weeks at a time, but never constipation.  She reported a pulling sensation that occurs every 3 months and lasts for about 2 to 3 hours at a time.  

In a May 2007 VA record, the Veteran reported an ER visit due to abdominal pain and heartburn.  She had at least 1 episode per year of significant abdominal pain.  She stated that she had abdominal pain that cane and went, lasted one week, and was relieved by over the counter medication.  In January and February 2008 VA records, she reported mild abdominal discomfort, but denied nausea and vomiting.  

In a March 2008 VA record, the Veteran denied nausea, vomiting, and bowel incontinence.  In a September 2008 VA record, the Veteran denied heartburn, but reported loose bowel movements for the past 5 days.  In a September 23, 2008 VA nutritional consultation, she reported epigastric pain.  She denied nausea, vomiting, and constipation, but reported frequent diarrhea.  

At an October 2008 VA examination, the Veteran complained of lower abdominal pain, cramps, and diarrhea.  The diarrhea occurred 2 to 3 times per day, on an every other day basis.  In a private October 2008 evaluation report, she reported episodic diarrhea, for one day every few months, with associated symptoms such as feeling weak, faint, and heart pounding. 

 At the January 2011 Board hearing, she reported alternating diarrhea and constipation.  Sometimes she felt like she was going to faint.  She also reported some gas symptoms a few years ago, but generally reported there was no abdominal pain. 

The Board finds that a 10 percent evaluation is warranted effective September 23, 2008.  Prior to that time, the Veteran reported diarrhea every few months.  On September 23, 2008, however, she reported frequent diarrhea.  At the October 2008 VA examination, she reported diarrhea every other day, multiple times per day.  Accordingly, as of September 23, 2008 the IBS symptoms more closely approximated moderate symptoms, and not mild.  

In October 2008 private consultation, she noted episodic diarrhea.  In October 2008 VA record and January 2011 hearing, the Veteran reported constipation, but when considered with her September 23, 2008, denial of nausea and vomiting, the symptoms are more accurately characterized as moderate and not severe.  Accordingly, a 10 percent evaluation, but no more, is assigned effective September 23, 2008.  

Throughout the appeal period, increased evaluations under other potentially applicable diagnostic codes have been considered.  Schafrath, 1 Vet. App. at 595.  For amebiasis, a 10 percent evaluation is assigned for mild gastrointestinal disturbances, lower abdominal cramps, nausea, gaseous distention, and chronic constipation interrupted by diarrhea.  

Although the Veteran has had mild gastrointestinal disturbances throughout the appeal period, to include cramps and diarrhea, the evidence of record demonstrates that prior to September 23, 2008; the evidence does not show that it was caused by an infection of the intestines.

Similarly, the evidence does not reflect that the Veteran's gastrointestinal disorder was caused by chronic enteritis, chronic enterocolitis, or diverticulitis.  Increased evaluations are not warranted under the remaining digestive system diagnostic codes because the evidence of record does not indicate that these disorders exist or are part of the service-connected IBS.  See DCs 7200-7318, 7322-24, 7328-54. 

Accordingly, a compensable evaluation prior to September 23, 2008, and an evaluation in excess of 10 percent since September 23, 2008, for IBS is not warranted.  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b) (1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b) (1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right hand sprain and IBS but the medical evidence reflects that those manifestations are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right hand strain and IBS, as the criteria assess finger and wrist limitation of motion, ankylosis, pain and other functional joint limitations, and various gastrointestinal symptoms to include diarrhea, gas, nausea, constipation, and abdominal pain.  Referral for consideration of an extraschedular rating is thus not warranted.

Entitlement to a 10 Percent for Multiple-Noncompensable Disabilities

A 10 percent evaluation is warranted when a veteran has 2 or more separate non-compensable permanent service-connected disabilities of such character as clearly to interfere with normal employability.  38 C.F.R. § 3.324 (2010).  Such an evaluation may not be assigned in combination with any other rating.  38 C.F.R. § 3.324.  

As determined in this decision, the Veteran is assigned a 10 percent evaluation for right hand strain throughout the appeal period.  She has also been assigned a 10 percent evaluation for her IBS, effective September 23, 2008.  Because the assignment of a 10 percent evaluation for multiple noncompensable service-connected disabilities requires that such an evaluation "not be assigned in combination with any other rating", entitlement is prohibited.  38 C.F.R. § 3.324.  Accordingly, she is not entitled to a 10 percent evaluation under this provision.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claims arise from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided her with adequate medical examinations in March 2006 and October 2008.  

Although the examinations were not conducted upon a review of the claims file, the Board finds that they are adequate.  The purpose of the examinations was to ascertain the current severity of the disorders, the Veteran fully and accurately described her in-service right hand injury and provided a full description of her current residuals of the right hand strain and IBS, and the examiner provided sufficient detail to permit the Board to properly evaluate the service-connected disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, and conversely a private medical opinion may not be discounted solely for a lack of claims file review, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  

Additionally, the Veteran provided testimony at a January 2011 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 



ORDER

A 10 percent evaluation, but no more, for right hand strain is granted, subject to the laws and regulations governing the payment of monetary benefits.

Prior to September 23, 2008, a compensable initial evaluation for IBS is denied.

Effective September 23, 2008, an initial evaluation of 10 percent, but no more, for IBS is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent evaluation for multiple noncompensable service-connected disabilities is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


